Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Sindram appeals the district court’s order denying as frivolous his motion seeking leave to proceed in forma pauperis on appeal in No. 10-1374. The denial of in forma pauperis status is immediately appealable. Roberts v. United States Dist. Ct. 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950) (per curiam). We have reviewed the record and conclude the appeal is frivolous. Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss the appeal for the reasons stated by the district court. See Sindram v. Robelen, No. 1:09-cv-01082-GBL-IDD (E.D.Va. filed July 14, 2010 & entered July 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.